Citation Nr: 0201084	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  00-18 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than August 30, 1989 
for a 100 percent rating of the service-connected chronic 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel



INTRODUCTION

The veteran had active naval service from May 1948 to June 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Manila 
Regional Office (RO) January 2000 rating decision which 
denied the veteran's claim of entitlement to an effective 
date earlier than August 30, 1989 for a 100 percent rating of 
the service-connected psychiatric disability.


REMAND

In April 2000, the veteran requested an RO hearing, 
confirming same in June 2001.  An RO hearing was scheduled 
for August 7, 2001 (notice of the hearing date was mailed to 
him in July 2001); he withdrew his hearing request by writing 
in August 2001.  

By correspondence received at the Board on January 22, 2002, 
a personal hearing was requested before a Member of the 
Board.  While such request was received by the Board more 
than 90 days following the October 16, 2001 mailing of notice 
to him that the appeal had been certified to the Board for 
review, the hearing request was post-marked on January 7, 
2002 (prior to expiration of the 90-day period following 
notice of certification of his appeal to the Board).  Thus, 
his request for personal hearing before a Member of the Board 
was filed in a timely fashion.  See 38 C.F.R. §§ 20.305(a), 
20.703, 20.1304(a) (2001).  Thus, such hearing must be 
scheduled pursuant to 38 C.F.R. §§ 20.702, 20.703, 20.704 
(2001).

Effective in November 2000, the law changed to provide that 
VA shall make reasonable efforts to assist veterans in 
obtaining evidence necessary to substantiate their claims for 
benefits, except that no assistance is required if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in law applies to all claims filed on or after 
the date of enactment of VCAA, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Also recently, VA 
published final regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.  

2.  According to appropriate 
procedures, the veteran should be 
scheduled for a hearing before a Member 
of the Board at the RO.  A copy of the 
notice to him scheduling the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2001).

The case should then be returned to the Board for review, if 
in order.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


